Exhibit 10.9


THE TORO COMPANY

DEFERRED COMPENSATION PLAN




















Amended and Restated Effective January 1, 2017










--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
 
 
Page
I.
DEFINITIONS
1
II.
ELIGIBILITY; PARTICIPATION; DEFERRAL
5
 
2.1
Eligibility
5
 
2.2
Participation
5
 
2.3
Deferral Election
6
III.
PARTICIPANTS’ ACCOUNTS
6
 
3.1
General
6
 
3.2
Deferral Credits
7
 
3.3
Company Credits
7
 
3.4
Earnings on Participant Accounts
7
IV.
VESTING
7
V.
DISTRIBUTIONS
7
 
5.1
Distributable Events
7
 
5.2
Distribution of Benefits
8
 
5.3
Other Distributions
9
 
5.4
Commencement of Distributions
9
 
5.5
Six-Month Delay for Payments to Specified Employee
10
 
5.6
Acceleration or Delay of Distribution
10
VI.
BENEFICIARY DESIGNATION
10
VII.
ADMINISTRATION OF THE PLAN
10
 
7.1
Administrator
10
 
7.2
Authority of Administrator
11
 
7.3
Operation of Plan
11
 
7.4
Claims Procedures
11
VIII.
AMENDMENT OR TERMINATION
13
 
8.1
Amendment
13
 
8.2
Termination
13
IX.
SOURCE OF PAYMENTS; NATURE OF INTEREST
14
 
9.1
Trust
14
 
9.2
No Alienation
14
 
9.3
Unfunded Plan
14
 
9.4
No Guaranty
14
 
9.5
Transfers to the Trust
14
 
9.6
Unsecured General Creditor
15
X.
GENERAL PROVISIONS
15
 
10.1
No Right of Employment
15
 
10.2
Incompetency
15
 
10.3
Corporate Changes
15
 
10.4
Addresses
16



i

--------------------------------------------------------------------------------





 
10.5
Limitations on Liability
16
 
10.6
Inspection
16
 
10.7
Withholding
16
 
10.8
Singular and Plural
16
 
10.9
Severability
16
 
10.10
Discharge of Obligations
16
 
10.11
Governing Law
17
 
10.12
Successors
17
 
10.13
No Assurance of Tax Consequences
17
 
10.14
Code Section 409A
17







ii

--------------------------------------------------------------------------------






THE TORO COMPANY DEFERRED
COMPENSATION PLAN
Amended and Restated Effective January 1, 2017
The Toro Company hereby amends and restates its Deferred Compensation Plan, most
recently amended and restated effective January 1, 2009 (the “Plan”). This
amendment and restatement continues to apply to all amounts deferred on or after
January 1, 2005. All grandfathered amounts earned and vested as of December 31,
2004 shall continue to be governed by the 2004 Plan in accordance with then
applicable IRS guidance. All amounts earned or vested from January 1, 2005
through December 31, 2008 shall be governed by the terms of the Plan document,
as modified by the operations of the Plan during such period in accordance with
Code Section 409A and then applicable IRS guidance (including transition
relief).
The Plan is an unfunded retirement plan maintained by The Toro Company primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees within the meaning of ERISA sections
201(2), 301(a)(3) and 401(a)(1).
I.    DEFINITIONS
When used in the Plan document, the following terms have the meanings indicated
unless a different meaning is plainly required by the context.
“2004 Plan” means the terms of The Toro Company Deferred Compensation Plan in
place as of December 31, 2004.
“Account” means a book entry account established and maintained in the Company’s
records in the name of the Participant pursuant to Article III.
“Administrator” is defined in Section 7.1.
“Affiliate” means all persons with whom the Company would be considered a single
employer under Code section 414(b) or 414(c).
“Beneficiary” means the person or persons selected by the Participant to receive
the benefits provided under the Plan in the event of the Participant’s death as
provided in Article VI.
“Board” means the Board of Directors of the Company.








Page 1

--------------------------------------------------------------------------------





“Bonus Plan” means the annual performance awards granted under The Toro Company
Amended and Restated 2010 Equity and Incentive Plan, as amended from time to
time, and any successor plan designated as such by the Board.
“Change Election” means a Participant’s election under Section 5.2(c) to change
the method of payment of amounts payable under the Plan, made in the manner
prescribed by the Administrator.
“Change of Control” means:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of fifteen
percent (15%) or more of either (i) the then-outstanding shares of Common Stock
of the Company (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (w) any
acquisition directly from the Company, (x) any acquisition by the Company, (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (z)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition; or
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(c)    Consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition by the Company of assets or stock of another entity
(a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifteen percent (15%) or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such


Page 2

--------------------------------------------------------------------------------





corporation, except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended, including, when the
context requires, all regulations, interpretations and rulings issued
thereunder.
“Committee” means the Compensation and Human Resources Committee of the Board or
any successor committee and its delegates with respect to the Plan.
“Common Stock” means the Company’s common stock, par value $1.00 per share, and
related preferred share purchase rights, as such shares may be adjusted in
accordance with the Performance Share Plan.
“Company” means The Toro Company, a Delaware corporation. Except as used in
Articles VII and VIII, “Company” also includes any participating Subsidiary.
“Compensation” means all amounts received, or entitled to be received, by a
Participant from the Company or any Affiliate that are subject to federal income
tax withholding; provided that (a) Compensation shall not include any amount
received by a Participant on account of the grant or exercise of an option to
purchase Common Stock, or on account of any other amount received in connection
with an award under the Performance Share Plan or successor plan that is based
on the value of Common Stock; (b) Compensation shall include an amount equal to
any reductions in a Participant’s gross income as a result of salary reductions
under Section 125, 132(f)(4) or 402(e)(3) of the Code or a deferral under this
Plan; (c) Compensation includes cash payments to which an employee may be
entitled under the Bonus Plan or any other cash performance bonus plan; and (d)
Compensation shall not include any amount received by a Participant for services
rendered after the Participant’s Separation from Service or that constitutes
separation pay.
“Deferral Election” means a Participant’s election under Section 2.3, made in a
manner prescribed by the Administrator.
“Disability” means the Participant is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; (b) receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Company employees because of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; (c) determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board; or (d) determined to be disabled in
accordance with the Company’s long term disability plan, provided that such
plan’s definition complies with Treasury Regulation Section 1.409 A-3(i)(4).






Page 3

--------------------------------------------------------------------------------





“Eligible Employee” means an employee of the Company or a Subsidiary who is
classified by the Company or a Subsidiary at the director level or above and who
is determined by the Company to be a member of a select group of management or
highly compensated employees and eligible to participate in this Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Fiscal Year” means the fiscal year of the Company, which begins on November 1
and ends on the following October 31.
“IRS” means the Internal Revenue Service.
“Participant” means an Eligible Employee who delivers a Deferral Election in
accordance with Section 2.3.
“Performance Share Plan” means The Toro Company Amended and Restated 2010 Equity
and Incentive Plan, as amended from time to time, and any successor plan
designated as such by the Board. For performance-based equity awards granted
prior to March 16, 2010, Performance Share Plan means The Toro Company
Performance Share Plan.
“Plan” means the Deferred Compensation Plan, as set forth in this document and
amended from time to time.
“Plan Year” means the calendar year.
“Retirement Plan” means The Toro Company Investment, Savings and Employee Stock
Ownership Plan or any successor or replacement plan.
“Separation from Service” means any termination of employment with the Company
and all Affiliates due to retirement, death, disability, resignation,
termination or other reason, provided, however, that no Separation from Service
is deemed to occur while a Participant is on a bona fide leave of absence that
does not exceed six months, or if longer, the period during which the
Participant’s right to reemployment with the Company or any Affiliate is
provided by statute or by contract. A Separation from Service shall also include
such other change in employment status that constitutes a “separation from
service” under Code section 409A.
“Specified Employee” means, for purposes of complying with the requirements of
Code section 409A(a)(2)(B)(i) (relating to the 6-month delay of benefit
distribution payable on account of a Separation from Service), a Participant who
is a key employee as defined in Code section 416(i) (without regard to Code
section 416(i)(5)) of the Company or any Affiliate at any time during the
calendar year ending December 31, shall be treated as a Specified Employee for
the entire 12-month period beginning on the next following April 1. For calendar
years ending prior to January 1, 2017, a Participant will be treated as a key
employee during a calendar year if the Participant was an elected officer at any
time during the calendar year. For calendar years beginning on or after January
1, 2017, a Participant will be treated as a key employee if the Participant was
an officer as defined for purposes of Section 16 of the Securities Exchange Act
of 1934 at any time during the calendar year.




Page 4

--------------------------------------------------------------------------------





“Stable Return Fund Measure” means the earnings rate paid or credited from time
to time on assets held in the Stable Return Fund, or such other fund maintained
to replace the Stable Return Fund, under the Retirement Plan.
“Subsidiary” means any corporation that is a component member of the controlled
group of corporations of which the Company is the common parent. Controlled
group shall be determined by reference to Section 1563 of the Code but shall
include any corporation described in Section 1563(b)(2) thereof.
“Trust” means the trust established or maintained by the Company that may be
used in connection with the Plan to assist the Company in meeting its
obligations under the Plan.
“Trustee” means the corporation or person or persons selected by the Company to
serve as Trustee for the Trust.
“Unforeseeable Emergency” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary or the Participant’s dependent (as defined
in Code Section 152, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. For example, (a) imminent foreclosure of
or eviction from the Participant’s primary residence may constitute an
Unforeseeable Emergency; (b) the need to pay for medical expenses, including
nonrefundable deductibles, as well as for the costs of prescription drug
medications, may constitute an Unforeseeable Emergency; (c) the need to pay for
the funeral expenses of a spouse, a Beneficiary or a dependent (as defined in
Code Section 152, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B))
may also constitute an Unforeseeable Emergency; and (d) the purchase of a home
and the payment of college tuition are not Unforeseeable Emergencies.
II.    ELIGIBILITY; PARTICIPATION; DEFERRAL
2.1
Eligibility

An Eligible Employee is eligible to participate in the Plan.
2.2
Participation

An Eligible Employee will become a Participant in the Plan by executing and
delivering to the Administrator, or its delegate, a Deferral Election as
provided under Section 2.3.












Page 5

--------------------------------------------------------------------------------





Once an Eligible Employee has become a Participant, the Participant’s Account
under the Plan will remain in effect until distributed as provided herein, even
if for any subsequent Plan Year or portion thereof the employee ceases to meet
the eligibility requirements of this Article II or ceases to be a Participant
for any other reason.
2.3
Deferral Election

(a)    Compensation. A Participant may elect to defer Compensation for a
calendar year by completing and submitting a Deferral Election to the
Administrator, or its delegate, by December 31 to be effective in the following
year. Notwithstanding the foregoing, elections to defer cash bonus Compensation,
including but not limited to payments under the Bonus Plan, must be made on a
Fiscal Year basis. A Participant may elect to defer such bonus Compensation by
completing and submitting a Deferral Election to the Administrator, or its
delegate, by the end of the Fiscal Year immediately preceding the Fiscal Year in
which the services giving rise to the bonus are to be performed.
(b)    Amount to be Deferred. A Deferral Election may designate such percentage
of the Participant’s Compensation to be deferred as established from time to
time by the Administrator and set forth in the form of Deferral Election.
(c)    Effectiveness. A Deferral Election shall take effect as of January 1 of
the year following the year in which it is received or for the deferral of bonus
Compensation payable on a Fiscal Year basis, the first day of the Company’s
Fiscal Year following the Fiscal Year in which the Deferral Election is received
by the Administrator. A Deferral Election shall become irrevocable on the date
it becomes effective.
(d)    Eligibility. A Participant shall not be eligible to defer Compensation
for any calendar year or bonus Compensation for any Fiscal Year following the
year in which the Participant no longer satisfies the eligibility requirements
of the Plan, unless the Committee in its discretion permits such a deferral.
(e)    Cancellation of Deferral Election Upon 401(k) Hardship. Notwithstanding
the foregoing, in the event that a Participant has received a hardship
distribution during the Plan Year from any defined contribution plan with a Code
section 401(k) cash or deferred arrangement maintained by the Company or any
Affiliate, the Participant’s deferrals to be credited under the Plan shall be
cancelled through the end of the current Plan Year, or the end of the subsequent
Plan Year if the six-month period under Treasury Regulation Section
1.401(k)-l(d)(3)(iv)(E)(2) does not end in the current Plan Year.
III.    PARTICIPANTS’ ACCOUNTS
3.1
General

The Company shall establish and maintain an Account, and appropriate
subaccounts, for each Participant and shall credit such Accounts as provided
under this Article III.










Page 6

--------------------------------------------------------------------------------





3.2
Deferral Credits

Amounts deferred by a Participant under Section 2.3 shall be credited to the
Participants’ Accounts.
3.3
Company Credits

The Company shall credit a Participant’s Account as of December 31 each year
with an amount equal to the difference between (a) the amount that would have
been credited to the Participant’s account under the Retirement Plan for the
Plan Year had the Participant not made an election to defer Compensation for the
year under Section 2.3 of the Plan, and (b) the amount actually credited to the
Participant’s account under the Retirement Plan as an employer contribution
(other than 401(k) contributions or matching contributions) for the Plan Year.
3.4
Earnings on Participant Accounts

(a)    Amounts held in an Account maintained for a Participant shall be credited
with earnings at a rate and in a manner authorized by the Administrator from
time to time; provided that the earnings rate shall be based on a Participant’s
selection from among fund choices made available by the Administrator from time
to time, and provided further that such choices shall not include a Common Stock
fund. Earnings shall be credited as of the end of each business day that the
Administrator authorizes the Plan’s recordkeeping system to determine the value
of gains and losses. Notwithstanding the foregoing, for Participants who did not
make a one-time election as of October 31, 2006 to allocate all funds in all
Accounts, past and future, so that earnings are based on the rate of return from
one or more of the funds made available by the Administrator as described above,
the earnings shall be determined based on the Stable Return Fund Measure. The
Administrator will not be responsible in any manner to any Participant,
Beneficiary or other person for any damages, losses or liabilities, costs or
expenses of any kind arising in connection with any designation of a fund or the
Participant’s designation of a crediting rate fund.
IV.    VESTING
All amounts credited to a Participant’s Accounts shall be 100% vested at all
times.


V.    DISTRIBUTIONS
5.1
Distributable Events

Benefits shall be payable under the Plan to or on behalf of a Participant, in
accordance with the elections made by the Participant under the Plan, on account
of the earliest to occur of the following events:
(a)    death;
(b)    Disability;
(c)    Separation from Service (other than on account of death); or




Page 7

--------------------------------------------------------------------------------





(d)    the specified date under Section 5.3(a).
Benefit payments shall be made or commenced as provided under Section 5.4.
5.2
Distribution of Benefits

(a)    Value of Benefits. In the event a Participant becomes eligible to receive
a payment under the Plan, the Participant shall be entitled to receive the value
of all the Participant’s Accounts for which a benefit distribution is required.
(b)    Election of Method of Payment. Benefits payable to a Participant or, in
the event of the Participant’s death, to the Participant’s designated
Beneficiary under the Plan, shall be paid in accordance with one of the
available methods of payment referred to in Section 5.2(d) in accordance with
the Participant’s initial Deferral Election unless such Participant has elected
to change the method of payment in accordance with Section 5.2(c).
(c)    Change in Election of Method of Payment. A Participant may change the
method of payment by electing another method available under the Plan by
completing and submitting a Change Election to the Administrator, or its
delegate, at any time up to one year before the date of the Participant’s
Separation from Service; provided, however, that a Participant may make only one
such Change Election with respect to each applicable Plan Year deferral. Such
Change Elections are also subject to the following: (i) any change shall not
take effect until at least 12 months after the date on which the election change
is made, and (ii) in the case of a Change Election relating to payments other
than on account of an Unforeseeable Emergency, death or Disability of the
Participant, the payment shall be deferred for a period of not less than five
years after the date such payment would otherwise have been paid (or in the case
of installment payments treated as a single payment, five years after the date
the first installment would otherwise have been paid); and (iii) with respect to
the fixed date distribution under 5.3(a) or installment distributions, the
election is made at least 12 months prior to the date of the first scheduled
payment.
(d)    Available Methods of Payment. Available methods of payment are
(i) substantially equal annual, quarterly or monthly installment payments over a
period not to exceed ten years or (ii) a single lump-sum distribution. The
amount of a Participant’s substantially equal installment payment will be
determined when benefits commence and re-determined each subsequent January by
dividing (i) the balance of the Participant’s Account that is subject to the
installment distribution at the end of the month preceding the month in which
the first payment for the calendar year is to be made by (ii) the number of
installment payments remaining to be made.
(e)    Absence of Election of Method of Payment. If a Participant fails to elect
a method of payment in the Participant’s initial Deferral Election, benefits
payable under the Plan to or on behalf of a Participant shall be paid in a
single distribution to the Participant, or in the event of the Participant’s
death, to the Participant’s designated Beneficiary under the Plan. Any change in
this default election must comply with Section 5.2(c).
(f)    Death of Beneficiary. If a Beneficiary dies before the Beneficiary’s
interest in the Participant’s Account is distributed in full, the remaining
Account balance will be paid as soon as practicable in a single lump sum payment
to the personal representative (executor or administrator) of the Beneficiary’s
estate.






Page 8

--------------------------------------------------------------------------------





5.3
Other Distributions

(a)    Specified Date Distributions. A Participant may elect, in the
Participant’s Deferral Election with respect to such deferrals credited to the
Participant’s Account, to receive a single sum distribution of the Participant’s
Account in a specified year no earlier than two years following the year to
which such Deferral Election applies.
(b)    Unforeseeable Emergency Distribution. A Participant who incurs an
Unforeseeable Emergency, as determined by the Administrator based on the
relevant facts and circumstances, may make a written request to the
Administrator for a hardship withdrawal from the Participant’s account. Upon
receiving such a request, the Administrator (i) shall cancel a Participant’s
deferrals under the Plan for the remainder of the Plan Year, and (ii) may make a
distribution from the Participant’s account. Withdrawals of amounts because of
an Unforeseeable Emergency are permitted to the extent reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
federal, state, local or foreign income taxes or penalties reasonably
anticipated to result from the distribution). A distribution on account of an
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan.
5.4
Commencement of Distributions

Payment of a benefit shall begin in accordance with the provisions of this
Section 5.4.
(a)    Death or Disability. If a benefit is payable because of a Participant’s
Disability, payment shall begin on the 15th day of the first month immediately
following the month in which the determination of Disability is made. If a
benefit is payable because of a Participant’s death, payment shall begin on or
after the 15th day of the first month immediately following the month in which
the death occurred, but not later than the last day of the calendar year
immediately following the calendar year in which the Participant’s death
occurred.
(b)    Other Termination. Subject to Section 5.5, if a benefit is payable
because of a Participant’s Separation from Service with the Company and all
Affiliates for any reason other than death, payment shall begin in the January
immediately following the calendar year in which the Separation from Service
occurs.
(c)    In-Service Distribution. If a Participant has properly made a specified
date distribution election under Section 5.3(a), which is triggered under
Section 5.1, payment shall be made in the January of the calendar year in which
the Participant has elected to receive the in-service distribution, as set forth
in Participant’s Deferral Election.












Page 9

--------------------------------------------------------------------------------





5.5
Six-Month Delay for Payments to Specified Employee

In the case of a Participant who is a Specified Employee as of the date of the
Participant’s Separation from Service, all payments under the Plan to which the
Participant is otherwise entitled due to Separation from Service shall not be
made or commenced prior to the first day of the month after six months have
elapsed since the Participant’s Separation from Service (or, if earlier, the
date of death of the Specified Employee) as required under Treasury Regulation
Section 1.409A-3(i)(2). For purposes of complying with the preceding sentence,
the delay in the distribution of the first payment will be applied to each
payment to which the Specified Employee is otherwise entitled upon a Separation
from Service.
5.6
Acceleration or Delay of Distribution

The Administrator in its sole discretion may exercise discretion to accelerate
or delay the distribution of any payment under this Plan, if, and only to the
extent, allowed under Code section 409A.


VI.    BENEFICIARY DESIGNATION
Each Participant shall have the right to designate one or more Beneficiaries
(including primary and contingent Beneficiaries) to receive any benefits payable
under the Plan. A Participant shall have the right to change a Beneficiary by
designating a new Beneficiary in a manner and on a form approved by the
Administrator.
If a Participant fails to designate a Beneficiary or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then payment shall be made to the personal
representative (executor or administrator) of the Participant’s estate.
VII.    ADMINISTRATION OF THE PLAN
7.1
Administrator

The Company shall be the Administrator of the Plan. The Committee shall act on
behalf of the Company with respect to the administration of the Plan and may
delegate authority with respect to the administration of the Plan to a
committee, a person or persons as it deems necessary or appropriate for the
administration and operation of the Plan, including the Vice President, Human
Resources and the Vice President, Secretary and General Counsel, which such
officers may further delegate authority with respect to the administration of
the Plan. It is the Company’s intention that, with respect to Participants
subject to Section 16 of the Securities Exchange Act of 1934, transactions under
the Plan will comply with all applicable requirements of Rule 16b-3 or its
successors and with any Company policy with respect to insider trading. To the
extent any action by the Administrator fails to so comply, it shall be deemed
null and void to the extent permitted by law and deemed advisable by the
Committee.










Page 10

--------------------------------------------------------------------------------





7.2
Authority of Administrator

The Administrator shall have the authority, duty and power to interpret and
construe the provisions of the Plan in its sole discretion and as it deems
appropriate; to adopt, establish and revise rules, procedures and regulations
relating to the Plan; to determine the conditions subject to which any benefits
may be payable; to resolve all questions concerning the status and rights of
Participants and others under the Plan, including, but not limited to,
eligibility for benefits; and to make any other determinations necessary or
advisable for the administration of the Plan. The Administrator shall have the
duty and responsibility of maintaining records, mailing the requisite
calculations and disbursing payments hereunder. The determinations,
interpretations, regulations and calculations of the Administrator shall be
final and binding on all persons and parties concerned.
7.3
Operation of Plan

The Administrator shall be responsible for the general operation and
administration of the Plan and for carrying out the provisions thereof. The
Company shall be responsible for the payment of expenses incurred in the
administration of the Plan. The Administrator shall be responsible for
determining eligibility for payments and the amounts payable pursuant to the
Plan. The Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by or on
behalf of the Company with respect to the Plan.
7.4
Claims Procedures

The Company intends to make payments under the Plan without requiring that a
Participant submit a claim form. However, a Participant who believes a payment
is due under the Plan may submit a claim for payments. For claims procedure
purposes, the Administrator shall administer the claims process on behalf of the
Company. The procedures in Section 7.4 are intended to comply with Section 503
of ERISA and Section 2560.503-1 of the Department of Labor Regulations and
pertain to claims by Participants and Beneficiaries (“claimants”) for Plan
benefits, consideration of such claim and review of claim denials. For these
purposes, a “claim” is a request for benefits under the Plan and must be made by
the claimant in writing filed with the Administrator and must state the
claimant’s name and the nature of the benefits payable. A claim is filed when
the requirements of these procedures have been met.
(a)    If a claim is wholly or partially denied, notice of the decision, meeting
the requirements of Section 7.4(b), shall be furnished to the claimant within a
reasonable period of time after receipt of the claim by the Company. If notice
of the denial of a claim is not furnished in accordance with this Section 7.4(a)
within a reasonable period of time, the claim shall be deemed denied and the
claimant shall be permitted to proceed to the review stage described in Section
7.4(c). For purposes of this Section 7.4(a), the period of time for notification
to the claimant will not exceed 90 days (45 days for Disability claims) after
receipt of the claim by the Company, unless special circumstances require an
extension of time for processing the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial 90-day period (45 days for
Disability claims). In no event shall such extension exceed a period of 90 days
(30 days for Disability claims) from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Administrator expects to render the final
decision (see the paragraph below for the contents of the extension notice with
respect to Disability claims).


Page 11

--------------------------------------------------------------------------------





In addition, with respect to Disability claims, if, prior to the end of the
first 30-day extension period, the Administrator determines that, due to matters
beyond the control of the Plan, a decision cannot be rendered within that
extension period, the period for making the determination may be extended for up
to an additional 30 days, provided that the Administrator notifies the claimant,
prior to the expiration of the first 30-day extension period, of the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. Both notices of extension shall specifically explain the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues, and the claimant shall be afforded at least 45 days within
which to provide the specified information.
(b)    The Administrator shall provide to every claimant who is denied a claim
for benefits written notice setting forth in a manner calculated to be
understood by the claimant:
(i)
the specific reason or reasons for the denial;

(ii)
specific reference to pertinent provisions of the Plan on which the denial is
based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
appropriate information as to the steps to be taken if the Participant or
Beneficiary wishes to submit a claim for review; and

(v)
in the case of an adverse benefit determination regarding Disability benefits,
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either a copy of the specific rule,
guideline, protocol or other similar criterion; or a statement that such rule,
guideline, protocol or other similar criterion was relied upon in making the
adverse determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the claimant upon request.

(c)    If a claim is denied in whole or in part and if the claimant is
dissatisfied with the disposition of the claim, the claimant or the claimant’s
duly authorized representative shall have a reasonable opportunity to appeal the
denied claim to the Administrator or to a person designated by the
Administrator, and shall have a full and fair review of the claim and its
denial. Under this review procedure, a claimant or the claimant’s duly
authorized representative may:
(i)
request a review upon written application to the Administrator;

(ii)
review pertinent documents; and

(iii)
submit issues and comments in writing.







Page 12

--------------------------------------------------------------------------------





A claimant must file such a request for review of a denied claim within a
reasonable period of time, not to exceed 60 days (180 days for Disability
claims) after receipt by the claimant of written notification of denial of a
claim.
(d)    A decision by the Administrator shall be made promptly and shall not
ordinarily be made later than 60 days (45 days for Disability claims) after the
receipt by the Administrator of a request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than 120 days (90 days for Disability claims) after receipt of a
request for review. If an extension of time for review is required because of
special circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The decision on review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, as well as specific
references to the pertinent provisions of the Plan on which the decision is
based. The decision on review shall be furnished to the claimant within the
period of time described in this Section 7.4(d). If the decision on review is
not furnished within such time, the claim shall be deemed denied on review.
VIII.    AMENDMENT OR TERMINATION
8.1
Amendment

The Company reserves the power to amend or terminate the Plan at any time by
action of the Committee, which may, but need not be ratified by the Board;
provided that no amendment or modification shall decrease the then current
balances of a Participant’s Accounts. No amendment or modification of the Plan
shall affect the rights of any Participant or Beneficiary who has become
entitled to the distribution of benefits under the Plan as of the date of the
amendment or modification.
8.2
Termination

Although the Company anticipates that the Plan will continue for an indefinite
period of time, it reserves the right to terminate the Plan at any time with
respect to any or all Participants. Termination of the Plan shall not adversely
affect the rights under the Plan of any Participant or Beneficiary who has
become entitled to the payment of any Plan benefits as of the date of
termination. Any acceleration of the time and form of payment as a result of the
termination and liquidation of the Plan shall be in accordance with Treasury
Regulation Section 1.409A-3(j))(4)(ix).


















Page 13

--------------------------------------------------------------------------------





IX.    SOURCE OF PAYMENTS; NATURE OF INTEREST
9.1
Trust

The Company has established a Trust that may be used to pay benefits arising
under the Plan and costs, charges and expenses relating thereto. Funds deposited
in the Trust shall remain the sole and exclusive property of the Company. To the
extent that the funds held in the Trust are insufficient to pay such benefits,
costs, charges and expenses, the Company shall pay them.
9.2
No Alienation

Except as the Committee determines is required by law or order of a court of
competent jurisdiction, neither the amounts credited to a Participant’s Account
nor the right to receive future credits under the Plan may be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, or subjected to any
charge or legal process, and no interest or right to receive a benefit may be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, any person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.
9.3
Unfunded Plan

The Plan shall at all times be considered entirely unfunded both for tax
purposes and for purposes of Title I of ERISA. Funds invested under the Plan,
including amounts held in the Trust, shall continue for all purposes to be part
of the general assets of the Company and available to the general creditors of
the Company in the event of the Company’s bankruptcy (when the Company is
involved in a pending proceeding under the Federal Bankruptcy Code) or
insolvency (when the Company is unable to pay its debts as they mature). In the
event of such bankruptcy or insolvency, the Company shall notify the Trustee in
writing of such an occurrence promptly following the date Company obtains
knowledge of such occurrence. No Participant or any other person shall have any
interests in any particular assets of the Company by reason of the right to
receive a benefit under the Plan, and to the extent the Participant or any other
person acquires a right to receive benefits under the Plan, such right shall be
no greater than the right of any general unsecured creditor of the Company. The
Plan constitutes a mere promise by the Company to make payments to the
Participants in the future.
9.4
No Guaranty

Nothing contained in the Plan shall constitute a guaranty by the Company or any
other person or entity that any funds in any trust or the assets of the Company
will be sufficient to pay any benefit hereunder.
9.5
Transfers to the Trust

On the occurrence of a Change of Control or if a Participant elects to direct
the investment of amounts credited to the Participant’s account pursuant to
Article IV, the Company shall transfer cash or property to the account or
accounts maintained in the name of each affected Participant or Participants for
the Plan under the Trust in an amount equal to the present value of all
accumulated or accrued benefits then payable to or on behalf of such Participant
or Participants under the Plan, plus any applicable fees. The Company may also
transfer cash or property to the accounts maintained for any Participant under
the Trust in an amount equal to the present value of all accumulated or accrued
benefits then payable under the Plan at any time in the sole discretion of the
Company. Thereafter, the Company may, and after a Change of Control it shall,
for each Plan Year, transfer cash or property no


Page 14

--------------------------------------------------------------------------------





later than 30 days after the end of the Plan Year in which the initial transfer
occurs, and thereafter on each anniversary thereof, to such account or accounts
maintained for the affected Participant or Participants under the Trust an
amount equal to the additional benefit accrued under the terms of the Plan
during and in relation to the most recent Plan Year then ended. If a transfer
occurs, the accounts of the Participants shall be credited with interest, or
earnings and losses in accordance with Article III.
9.6
Unsecured General Creditor

Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Company or of the Trust. For purposes of the payment of benefits under the
Plan, any and all of the Company’s assets including any assets of the Trust
shall be, and remain until paid, the general, unpledged, unrestricted assets of
the Company. The Company’s obligation under the Plan shall consist solely of an
unfunded and unsecured promise to pay money in the future.
X.    GENERAL PROVISIONS
10.1
No Right of Employment

No Participant shall have any right to a benefit under the Plan except in
accordance with the terms of the Plan. Establishment and continuance of the Plan
shall not be construed to give any Participant the right to be retained in the
service of the Company or any Subsidiary.
10.2
Incompetency

If any person who may be eligible to receive a benefit payment under the Plan
has been declared incompetent and a conservator or other person legally charged
with the care of such person or of the estate of such person has been appointed,
any benefits payable under the Plan that the person is eligible to receive shall
be paid to such conservator or other person legally charged with the care of the
person or such person’s estate. Except as provided above, when the Administrator
has determined that such a person is unable to manage such person’s affairs, the
Administrator may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such Person and a complete discharge of any liability of the Company
and the Plan therefor.
10.3
Corporate Changes

The Plan shall not be automatically terminated by a transfer or sale of assets
of the Company or by the merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall continue after such sale,
merger or consolidation only if and to the extent that the transferee, purchaser
or successor entity agrees to continue the Plan. In the event the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate subject to the provisions of Article VIII.










Page 15

--------------------------------------------------------------------------------





10.4
Addresses

Each Participant shall keep the Company informed of the Participant’s current
address and the current address of the Participant’s Beneficiary. The Company
shall not be obligated to search for any person.
10.5
Limitations on Liability

Notwithstanding any of the provisions of the Plan to the contrary, neither the
Company nor any individual acting as an employee or agent of the Company shall
be liable to any Participant, any former Participant, or any other person for
any claim, loss, liability or expense incurred in connection with the Plan,
unless attributable to fraud or willful misconduct on the part of the Company or
any such employee or agent of the Company.
10.6
Inspection

Each Participant shall receive a copy of the Plan and the Company will make
available for inspection by any Participant or designated Beneficiary a copy of
any rules and regulations that are used by the Company in administering the
Plan.
10.7
Withholding

Any amounts payable pursuant to the Plan may be reduced by the amount of any
federal, state or local taxes that the Company reasonably determines is required
by law to be withheld with respect to such payments. In addition, any amount
payable pursuant to the Plan may be reduced by any amount owed by the
Participant to the Company or any Subsidiary if, and only to the extent,
permitted under Code Section 409A.
10.8
Singular and Plural

Except when otherwise required by the context, any singular terminology shall
include the plural.
10.9
Severability

If a provision of the Plan shall be held to be illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of the Plan and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.
10.10
Discharge of Obligations

The payment of benefits under the Plan to a Participant or any Beneficiary shall
fully and completely discharge the Company, the Administrator and the Committee
from all further obligations under the Plan with respect to the Participant and
any Beneficiary.










Page 16

--------------------------------------------------------------------------------





10.11
Governing Law

To the extent that it is not governed by United States federal law, the Plan
shall be construed, administered and governed in all respects under and by the
applicable laws of the State of Delaware, excluding any conflicts of law rule or
principle that might otherwise refer construction or interpretation of the Plan
or a deferral election to the substantive law of another jurisdiction.
10.12
Successors

The provisions of the Plan shall bind and inure to the benefit of the Company
and its successors and assigns and the Participant and the Participant’s
designated Beneficiaries.
10.13
No Assurance of Tax Consequences

Neither the Company nor the Board nor any other person guarantees or assures a
Participant or Beneficiary of any particular federal or state income tax,
payroll tax or other tax consequence of participation in the Plan. A Participant
should consult with professional tax advisors regarding all questions related to
the tax consequences of participation.
10.14
Code Section 409A

The Plan document is intended to comply with the requirements of Code Section
409A (including accompanying regulations and current IRS guidance) and conform
to the current operation of the Plan. The terms of the Plan shall be
interpreted, operated and administered in a manner consistent with this
intention to the extent the Committee deems necessary to comply with Code
Section 409A and any official guidance issued thereunder.


THE TORO COMPANY


By:    /s/ Amy E. Dahl    


Name: _Amy E. Dahl__________________


Title:    Vice President, Human Resources    
























Page 17